Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1)	Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 02/23/2021. The submission, however, is not fully responsive to the prior Office action because amendments to the independent claim are drawn to a non-selected species. “a supplement metering unit affixed to the conduit and positioned between the reservoir and the pacifier” is drawn towards Figure 1 of the instant application, not Figures 11-13, as selected by Applicant in the Response to Election filed 04/21/2020. For further explanation, Applicant’s originally filed Specification, Page 8, states “the reservoir 150 is positioned between the supplement metering unit 135 and the pressure applicator”, with regards to Figure 1. With regards to Figures 11-13, Applicant’s originally filed Specification, page 19, states “A supplement metering unit 135 is positioned at the distal tip of the nipple 115 at a position opposite to the shield 130”. Additionally, the now withdrawn claim 23 recites the language “a supplement metering unit positioned between the reservoir and the pacifier element”, which is similar to the currently amended claim language. With regards to this claim, Examiner stated in the Non-Final Office action filed 05/14/2020, Pages 3-4, the following:

    PNG
    media_image1.png
    132
    658
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    134
    672
    media_image2.png
    Greyscale

Since the submission appears to be a bona fide attempt to provide a complete reply to the prior Office action, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this letter to submit a complete reply. This shortened statutory period for reply supersedes the time period set in the prior Office action. This time period may be extended pursuant to 37 CFR 1.136(a). In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133)
Conclusion
2)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783